IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DANIEL F. MCGARITY, CHRISTOPHER          : No. 780 MAL 2016
D. SWANSON AND MICHAEL J.                :
DONNELLY,                                :
                                         : Petition for Allowance of Appeal from
                 Petitioners             : the Order of the Superior Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
JOHN S. DIGIUSEPPE AND STEVEN C.         :
LAURIELLO,                               :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.